        Case 1:13-cv-07789-LGS Document 1298 Filed 04/15/19 Page 1 of 8

                                   ALIOTO LAW FIRM
                                       _________________

                                    ONE SANSOME STREET
                                        35TH FLOOR
                              SAN FRANCISCO, CALIFORNIA 94104
                                      ______________
                                   TELEPHONE (415) 434-8900
                                   FACSIMILE (415) 434-9200


                                         April 15, 2019

Via ECF

The Honorable Lorna G. Schofield
United States District Judge
Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, New York 10007

       Re:     John Nypl, et al. v. JP Morgan Chase & Co et al., No. 15-cv-9300 (LGS)
               (“Nypl”)
               In re Foreign Exchange Benchmark Antitrust Litigation No. 13-7789-LGS
               ("Forex")
               Application for Order for Coordination and Extension of Time

Dear Judge Schofield:
         Nypl Plaintiffs' counsel seek to take the deposition of Matthew Gardiner in the United
Kingdom per their Motion For Issuance Of Hague Convention Request, (Nypl ECF No. 437) and
their Stipulation And Order Concerning Deposition Coordination (Nypl ECF No. 425), as do the
Forex Plaintiffs, who possess Mr. Gardiner's U.K. address as set forth in their papers, (Forex
ECF No. 1273-1) (Ex. l attached). On April11, 2019 I made a meet and confer telephone call to
Christopher Burke, Forex counsel and requested Mr. Gardiner's address in the U.K. followed by
the attached e-mail on April12, 2019 (Ex. 2 attached) requesting the address with the attached
reply declining my request. (Ex. 3 attached). I need Mr. Gardiner's address to comply with this
Court's Order requiring Nypl counsel to include Mr. Gardiner's address in our motion papers,
which Order I forwarded to Mr. Burke. In the meantime, I sent an e-mail request to UBS
counsel, who has not as yet responded.

       The Nypl Plaintiffs submit this application for an order for Forex counsel to provide Mr.
Gardiner's U.K. address to Nypl counsel and to give Nypl counsel advance notice of the
scheduling and noticing of depositions in the U.K. and Europe in the Forex case.

        Nypl counsel also request an extension of time to April 25, 2019, to comply with this
Court's Order to include Mr. Gardiner's address in their motion papers.
      Case 1:13-cv-07789-LGS Document 1298 Filed 04/15/19 Page 2 of 8


ALIOTO LAW FIRM
Page 2

      Respectfully submitted:

      ALIOTO LAW FIRM             LAW OFFICES OF LINGEL H. WINTERS P. C.

      By: /s/ Joseph M. Alioto    By: /s/ Lingel H. Winters
         Joseph M. Alioto            Lingel H. Winters


cc:   Counsel of Record via ECF
Case 1:13-cv-07789-LGS Document 1298 Filed 04/15/19 Page 3 of 8




                EXHIBIT 1
Case 1:13-cv-07789-LGS Document 1298 Filed 04/15/19 Page 4 of 8
Case 1:13-cv-07789-LGS Document 1298 Filed 04/15/19 Page 5 of 8




                EXHIBIT 2
Case 1:13-cv-07789-LGS Document 1298 Filed 04/15/19 Page 6 of 8
Case 1:13-cv-07789-LGS Document 1298 Filed 04/15/19 Page 7 of 8




                EXHIBIT 3
Case 1:13-cv-07789-LGS Document 1298 Filed 04/15/19 Page 8 of 8
